Case: 19-10138      Document: 00515644018          Page: 1    Date Filed: 11/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 18, 2020
                                    No. 19-10138
                                                                           Lyle W. Cayce
                                                                                Clerk
   Withberto Velazquez,

                                                             Plaintiff—Appellant,

                                       versus

   United States of America,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:18-CV-613


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Per Curiam:*
          Withberto Velazquez, serving a federal prison sentence and
   proceeding pro se, was injured in his cell while responding to a fellow inmate’s
   request for assistance. Velazquez filed a claim under the Federal Tort Claims
   Act (FTCA) for his injuries. He challenges the Federal Rule of Civil




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10138      Document: 00515644018           Page: 2    Date Filed: 11/18/2020




                                     No. 19-10138


   Procedure 12(b)(1) dismissal of that claim for lack of subject-matter
   jurisdiction. AFFIRMED.
                                          I.
          The sworn amended complaint alleged the following facts, which, for
   purposes of reviewing the dismissal, are taken as true and viewed in the light
   most favorable to plaintiff. E.g., Truman v. United States, 26 F.3d 592, 594
   (5th Cir. 1994) (citations omitted).
          This action arises from an injury in Velazquez’ prison cell. At
   approximately 3:20 p.m. on 2 December 2016, a blind inmate (it is unknown
   whether he was in Velazquez’ cell) requested Velazquez’ assistance opening
   a locker, and he left his top bunk to do so. Because his bunk lacked a ladder
   by which he could descend, he used a plastic chair. While he was descending,
   the chair slipped; he lost his balance, fell, and hit his elbow against the wall,
   causing significant trauma to his shoulder.
          Velazquez’ cellmate witnessed the incident and notified prison
   medical personnel. The severity of his injury required Velazquez to have
   shoulder surgery. He still suffers arm and shoulder pain from the incident.
          Proceeding pro se, Velazquez filed a claim for money damages against
   the Government, based on liability under the FTCA, 28 U.S.C. § 1346(b).
   The sworn complaint described the other inmate’s request for help, and,
   unlike the sworn amended complaint, stated he “was assigned to
   [Velazquez’] care, in [his] job at the time as an Inmate Care Assistant”.
   (That position requires Velazquez to assist designated inmates in the prison,
   although the Government and Velazquez do not agree on the scope of that
   responsibility. For example, the Government asserts Velazquez was on the
   job at the time of his injury, but Velazquez claims “no records exist” to
   support that assertion.)




                                          2
Case: 19-10138     Document: 00515644018           Page: 3   Date Filed: 11/18/2020




                                    No. 19-10138


          In response to the FTCA claim, the Government moved to dismiss for
   lack of subject-matter jurisdiction. Its motion asserted: Velazquez was on
   the job when he responded to the inmate’s request for assistance; the Inmate
   Accident Compensation Act (IACA), 18 U.S.C. § 4126, is the exclusive
   remedy for on-the-job injuries in prison work programs; Velazquez’ exclusive
   remedy is through IACA and not the FTCA; and, because Velazquez instead
   seeks relief under the FTCA, the court lacked subject-matter jurisdiction.
          The Government’s motion included a declaration by a correctional
   counselor at Velazquez’ prison, stating: at the time of his injury, Velazquez
   was assigned as a residential-care assistant, the same job Velazquez referred
   to as an inmate-care assistant. The counselor stated he knew of the incident
   and described Velazquez’ job duties: “Velazquez was provided a list of
   inmates to check on every hour to ensure they were not having any medical
   issues. Beyond this requirement to check on his assigned inmates, he was
   free to do as he wished during the rest of his work day”. The declaration did
   not include any other information regarding Velazquez’ job description, such
   as the time during which he was required to be on the job, or on call.
          Faced with the Government’s motion to dismiss, Velazquez filed the
   above-referenced sworn amended complaint which, contrary to the sworn
   original complaint, as noted supra, omitted any information about: his fellow
   inmate’s being “assigned to [Velazquez’] care, in [his] job at the time as an
   Inmate Care Assistant”; and that inmate’s seeking assistance from
   Velazquez. On the other hand, Velazquez included an administrative tort
   claim form as an exhibit for both the sworn original and amended complaints;
   the form described the incident. Velazquez stated in the form that, at the
   time of the incident: “[The inmate] . . . who is blind, and is assigned to my
   care, in my job as an Inmate Care Assistant” asked for help.




                                         3
Case: 19-10138      Document: 00515644018           Page: 4    Date Filed: 11/18/2020




                                     No. 19-10138


          As it had for the original complaint, the Government moved to dismiss
   for lack of subject-matter jurisdiction, again asserting: Velazquez’ claim was
   improper under the FTCA, and his exclusive remedy was under the IACA.
   The Government included the same declaration, stating that Velazquez was
   a prison employee at the time of the incident.
          Velazquez responded to the Government’s motion, stating the
   declaration was insufficient to show the court lacked subject-matter
   jurisdiction. Velazquez claimed: “At no point in the [declaration] does [the
   correctional counselor] state that the injury in question was work related”.
   Velazquez further asserted the Government’s failure to file work-incident
   related paperwork proved the incident did not occur on the job.
          The Government’s Rule 12(b)(1) motion to dismiss for lack of subject-
   matter jurisdiction was granted. In doing so, the district court considered the
   difference in Velazquez’ sworn original and amended complaints regarding
   his being an inmate-care assistant. And, the court’s reasoning relied in part
   on the administrative tort claim form attached to both sworn complaints,
   including Velazquez’ description in that form of his assigned care of the blind
   prisoner.
                                          II.
          A district court’s dismissal for lack of subject-matter jurisdiction is
   reviewed de novo. E.g., Chhim v. Univ. of Tex. at Austin, 836 F.3d 467, 469
   (5th Cir. 2016). Although plaintiff “constantly bears the burden” to prove
   jurisdiction exists, a Rule 12(b)(1) motion should be denied unless there is no
   set of facts under which plaintiff’s claim could entitle him to relief. Ramming
   v. United States, 281 F.3d 158, 161 (5th Cir. 2001); see Wagstaff v. U.S. Dep’t
   of Educ., 509 F.3d 661, 663 (5th Cir. 2007).
          In ruling on a motion to dismiss, the court, as noted, takes well-
   pleaded facts in a complaint as true; and, while a pro se litigant’s complaint is




                                          4
Case: 19-10138        Document: 00515644018         Page: 5    Date Filed: 11/18/2020




                                     No. 19-10138


   given a “more lenient standard”, such litigants must plead enough factual
   allegations to go beyond a mere speculative claim. Chhim, 836 F.3d at 469
   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)); see also Taylor v.
   Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002). Facts used to
   determine subject-matter jurisdiction may come from any of: the complaint;
   the complaint and undisputed record evidence; or the complaint, undisputed
   record evidence, and the court’s resolution of disputed facts. Ramming, 281
F.3d at 161. When there are multiple complaints, the amended complaint
   supersedes the original, unless the amended complaint incorporates the
   original by reference or explicitly adopts it. King v. Dogan, 31 F.3d 344, 346
   (5th Cir. 1994).
          IACA provides “the sole remedy” when a prisoner is injured while on
   the job. Aston v. United States, 625 F.2d 1210, 1211 (5th Cir. 1980); see United
   States v. Demko, 385 U.S. 149, 151–52 (1966). The statute operates as
   worker’s compensation, and therefore supplants tort remedies for such
   prisoners. Demko, 385 U.S. at 151–52. Proximate-cause analysis determines
   whether an activity is work-related, and “the cause of the injury is irrelevant,
   so long as the injury occurred while the prisoner was on the job”. Aston, 625
F.2d at 1211. Following Demko, courts have held prisoners to be on the job in
   other circumstances, including: riding an elevator to take a lunch break,
   Wooten v. United States, 437 F.2d 79, 80 (5th Cir. 1971); and, being exposed
   to asbestos at work, Smith v. United States, 561 F.3d 1090, 1093–95 (10th Cir.
   2009). In addition, derivative claims are precluded under the FTCA, so long
   as the original injury occurred while a party was on the job. See Thompson v.
   United States, 495 F.2d 192, 193 (5th Cir. 1974).
          As discussed, Velazquez’ administrative tort claim form was an
   exhibit to his sworn amended complaint (as it was to his sworn original
   complaint). That form indicates Velazquez left his bunk in response to a
   request for help from his blind, fellow inmate. But, the relationship between



                                          5
Case: 19-10138         Document: 00515644018        Page: 6    Date Filed: 11/18/2020




                                     No. 19-10138


   Velazquez and that inmate was not merely friendly because, as stated in the
   form, that inmate was “assigned to [Velazquez’] care, in [his] job”.
          As also addressed infra, and based on the facts in Velazquez’ sworn
   amended complaint, which includes the attached administrative tort claim
   form, he does not provide the requisite facts to show he was not acting in his
   capacity as an inmate-care assistant at the time of his injury. Velazquez’
   other papers, discussed supra, include assertions that the prison failed to
   complete required paperwork to affirmatively show the incident was work-
   related and that his job responsibilities did not include helping the inmate in
   the unit.    Velazquez, however, provides no evidence to counter the
   Government’s declaration. Instead, in his response to the Government’s
   motion to dismiss, he maintains he can prove he was not on the job by placing
   the counselor who provided the declaration, “on the stand and placing him
   under oath”, inferring, at the very least, that he was lying.
          As noted, Velazquez receives a more lenient interpretation of his
   pleadings as a pro se litigant; but, still, he must show he was not on the job at
   the time of the incident. See Chhim, 836 F.3d at 469. Under that standard,
   he pleads a speculative claim; and, viewed against his statements in, inter alia,
   the administrative tort claim, he fails to rebut that he was not on the job, on
   call, or responding in his job capacity to the inmate’s request.
          In sum, and pursuant to our de novo review, Velazquez’ sworn
   amended complaint, the other parts of the record, and permissible inferences
   reflect that Velazquez attempted to assist the blind inmate because of
   Velazquez’ job. Put another way, because of the inmate’s request, Velazquez
   descended from his top bunk at that time, used the plastic chair to do so,
   slipped, and injured his shoulder. Our analysis under Aston asks whether the
   injury was proximately caused by the prisoner’s employment. In this
   instance, it was.




                                          6
Case: 19-10138   Document: 00515644018        Page: 7   Date Filed: 11/18/2020




                               No. 19-10138


                                   III.
         For the foregoing reasons, the judgment is AFFIRMED.




                                    7